DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 4/21/2022. The withdrawn claims 9-15 have been rejoined with the allowed claim set.

Allowable Subject Matter
2. 	Claims 1-15 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest references: Lee et al. (KR 10-2018-0074384 A; US PG Pub 2019/0099739 A1 used as English Translation herewith) as listed on IDS dated 3/20/2020.

A superabsorbent polymer comprising: 

a base polymer powder comprising a first crosslinked polymer of a water-soluble ethylene- based unsaturated monomer having acidic groups which are at least partially neutralized; 

and a surface-crosslinked layer which is located on the base polymer powder, and comprises a second crosslinked polymer obtained by further crosslinking the first crosslinked polymer via alkylene carbonate, and a polycarboxylic acid-based copolymer, 

wherein the first crosslinked polymer has a neutralization degree of 70 mol% or less, 

the second crosslinked polymer comprises acidic groups which are neutralized with potassium salts and has a neutralization degree of more than 70 mol% and less than 100 mol%, 

and wherein the superabsorbent polymer has a gel strength of 8500 Pa to 10,500 Pa, as measured using a rheometer after being swollen with a 0.9 wt% physiological saline solution for 1 hour.

 
Lee et al. teach a super absorbent polymer, wherein the super absorbent polymer comprises a base polymer powder including a first crosslinked polymer of a water-soluble ethylenically unsaturated monomer having at least partially neutralized acidic groups; and a surface crosslinked layer formed on the base polymer powder and including a second crosslinked polymer in which the first crosslinked polymer is further crosslinked via a surface crosslinked agent, wherein at least one of the surface crosslinking agents is an alkylene carbonate based compound and a polycarboxylic acid-based copolymer, and wherein the neutralization degree of the water soluble ethylenically unsaturated monomer may be adjusted to 50 to 95% , or 70 to 85% (Abstract, claim 1, [0064]). 
	  Lee et al. do not teach or fairly suggest the claimed super absorbent polymer, wherein the super absorbent polymer comprises, in particular, the second crosslinked polymer comprising acidic groups which are neutralized with potassium salts. Lee et al. are further silent on the neutralization degree of the second crosslinked polymer and the gel strength of the super absorbent polymer. Applicant demonstrated the superabsorbent polymer comprising the second crosslinked polymer comprising acid groups which are neutralized with potassium salts results in an unexpected gel strength (Examples 1 and 4 and comparative Examples 1 and 4 in the instant specification). 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763